Holmes, J.,
dissenting. I must respectfully dissent from the majority opinion which in my view completely misconstrues, the legal effect of the statute of limitations contained in R.C. 5739.16. I believe, as did the court of appeals, that R.C. 5739.16 bars assessments against corporate officers who are held personally liable for their corporation’s tax debt pursuant to R.C. 5739.33.
In Ohio, the legal effect of a statute of limitations is to bar the owner of the claim from employing remedial measures to collect the debt. It is the claimant’s remedies, not the validity or existence of the claim, which are affected. Taylor v. Thorn (1876), 29 Ohio St. 569.
In the case sub judice the majority incorrectly focused its analysis on the liability of the corporate officer while ignoring the claimant’s ability to assert her claim. It is immunity which protects individuals and entities from liability. The statute of limitations bars the assertion of claims.
The claim in the case at bar arose from the corporation’s failure to remit its assessed tax under the provisions of R.C. 5739.01 to 5739.31, inclusive. It is this same claim for which R.C. 5739.33 imposes personal liability on the corporate officer. However, the Tax Commissioner is precluded from asserting this claim regardless of who may be liable therefor.
By enacting R.C. 5739.16 the General Assembly sought to bar claimants from litigating stale claims. Today’s decision, however, does violence to such legislative purpose. Because I believe the result of today’s decision is contrary to the purpose and intent of R.C. 5739.16, I must respectfully dissent.